Citation Nr: 1104658	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-32 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss. 

2.	Entitlement to service connection shortness of breath, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.	Entitlement to service connection for chest pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.	Entitlement to service connection for a disability 
manifested by pain in the legs, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317.

5.	Entitlement to service connection for arm pain, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to July 1991, 
with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.

In September 2009, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of service connection for pain in legs and arms, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, are addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	The objective evidence does not establish that right ear 
hearing loss was incurred in or aggravated by service, nor has 
it been shown that is was diagnosed within a year of the 
Veteran's separation from service.

2.	The Veteran's shortness of breath is attributable to a 
diagnosed disability of anxiety disorder, did not manifest 
during service, and is not otherwise related to the Veteran's 
service.

3.	The Veteran's reported chest pains did not manifest during 
service and are not otherwise related to the Veteran's 
service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for right ear hearing loss 
have not been met.    38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.385 (2010).

2.	The criteria for service connection for shortness of breath, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.317 (2010).

3.	The criteria of service connection for chest pains, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duties to Notify and Assist

In correspondence dated in April 2003, March 2004, November 2004, 
December 2005, June 2008, January 2009, February 2010, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain disorders may also be established 
based upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Right Ear Hearing Loss

Impaired hearing will be considered a disability for VA purposes 
when the auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 40 decibels or more; or when the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For historical purposes, the Veteran's claim of service 
connection for bilateral hearing loss was denied in a November 
1999 rating decision as there was no evidence of hearing loss in 
service and no evidence relating hearing loss to the in-service 
head injury.  It was conceded, however, the Veteran had loud 
noise exposure during service.  The Veteran did not timely appeal 
and the November 1999 RO decision became final based on the 
evidence then of record.  The Veteran requested the issue be 
reopened and in April 2008, the Board reopened the Veteran's 
claim for entitlement to service connection for hearing loss 
based on new and material evidence received by the VA.  The 
Veteran's claim for left ear hearing loss was subsequently 
granted.  The claim for right ear hearing loss was remanded for 
further development, namely a new VA examination and an opinion.

According to the Veteran's in-service medical records are absent 
of any complaints or treatment for hearing loss.  A June 1991 
separation examination indicates the Veteran's right ear hearing 
was within normal limits as the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5

The Veteran did not allege right hearing loss at the separation 
examination.   See Separation examination, dated June 1991. 

In March 1992, the Veteran's right ear hearing pure tone 
thresholds, in decibels, were as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
15

There were were no complaints of hearing loss at this time.  See 
Report of Medical Examination, dated March 1992.

The Veteran was afforded a VA audiological examination in June 
1997, where an audiogram testing was administered.  The frequency 
pure tone average was 13 for the right ear.  Speech recognition 
score for the right ear was 80 percent.  The VA examiner stated 
the testing indicating essentially normal hearing with good word 
recognition.  See VA audiological examination, dated June 1997.

In July 1997, the Veteran underwent another VA audiological 
examination where he reported being exposed to loud noises such 
as rifle fire, artillery and tanks, though he had been fairly 
consistent in wearing hearing protection.  Upon physical 
examination, the VA examiner reported the Veteran's ears were 
normal and an audiogram revealed essentially normal hearing with 
essentially good word recognition.  See VA audiological 
examination, dated July 1997.

In a June 2003 VA audiology consult, the Veteran's right ear had 
essentially normal hearing  and word recognition performance was 
good.  See VA treatment records, dated June 2003.

A private medical record from Dr. M. A. Fagelson, dated in 
September 2005, shows an opinion that the Veteran's hearing loss 
and tinnitus were as likely as not the result of such exposure to 
potentially traumatizing sound levels.

In January 2010, the Veteran underwent another VA audiological 
examination as instructed by the April 2008 Board remand.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
25
30

The right ear speech recognition score was 86 percent.  The VA 
audiologist stated the sensorineural hearing loss in the right 
ear was normal to mild but word recognition score was good.  In 
an addendum issued a few weeks after the audiological 
examination, the VA examiner opined, after a review of the 
records that it was: 

"...less likely than not that the 
[V]eteran's hearing loss is a result of 
military noise exposure.  That is, a 
noise-induced hearing loss from his 
military service should have been present 
at the date of his separation examination 
or shortly thereafter.  Thus, the [March 
1992] hearing exam is evidence that his 
hearing loss was not present shortly after 
release from active duty.  Therefore, the 
etiology of his right ear hearing also 
does not appear to be a result of noise 
exposure occurring between the years of 
1990 and 1991... The hearing loss onset must 
have occurred after his service ending in 
1991."  See VA audiological examination, 
dated January 2010.

According to the evidence of record, there is no competent and 
probative evidence demonstrating that the Veteran has right ear 
hearing loss as defined by VA.  As such, service connection for 
such disorder is not warranted.  Without a disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Even assuming, arguendo, the Veteran has met the 
criteria for right ear hearing loss, the January 2010 VA 
audiologist opined the Veteran's normal to mild hearing loss did 
not result from his active service.  

Although the Board acknowledges the Dr. Fagelson's September 2005 
positive nexus opinion linking the Veteran's hearing loss to 
service, after considering the relative merits of the analytical 
findings and the details of the opinions, the Board places more 
weight on the opinion from the January 2010 VA audiologist as it 
was detailed, supported by a rationale, and consistent with other 
evidence of record.  The report also provides a complete 
rationale for the opinion stated, relying on and 
citing to the records reviewed.  Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).

When comparing positive and negative evidence, the Board may 
favor the opinion of one competent medical professional over that 
of another, as long as an adequate statement of reasons and bases 
is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
With regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

While the Veteran is competent to testify as to his difficulty 
hearing, he is not competent or qualified, as a layperson, to 
render a diagnosis or an opinion concerning medical causation.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation or a diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue. See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.

The Board has considered the applicability of the benefit of the 
doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for right  hearing loss.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be denied. 
38 U.S.C.A. § 5107.  The Veteran is nonetheless encouraged to 
reapply should he experience a future worsening of his right ear 
hearing loss.

Shortness of breath and chest pain

The Board notes that service connection may be established for a 
Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more no later than September 30, 2011, and which 
by history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1).  The Board acknowledges the Veteran in 
this case is a "Persian Gulf Veteran" since he served in the 
Southwest Asia Theater of operations during the Persian Gulf War.  
See 38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was amended.  
38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised 
the term "chronic disability" to "qualifying chronic disability," 
and involved an expanded definition of "qualifying chronic 
disability" to include: (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, and abnormal weight 
loss.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes 
service connection on a presumptive basis only for disability 
arising in Persian Gulf Veterans due to "undiagnosed illness" and 
may not be construed to authorize presumptive service connection 
for any diagnosed illness, regardless of whether the diagnosis 
may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 
1998).

Compensation may be paid under 38 C.F.R. § 3.317 for disability 
which cannot, based on the facts of the particular Veteran's 
case, be attributed to any known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the Veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular Veteran's 
case does not preclude compensation under § 3.317.  VAOPGCPREC 8-
98 (Aug. 3, 1998).

Thus, service connection may be established either by showing 
direct service incurrence or aggravation, or by using applicable 
presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (when a Veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct basis.)  
See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004) (when determining service connection, all theories of 
entitlement must be considered).

The Veteran does not necessarily contend that his claimed 
shortness of breath and chest pains are "stand alone" disorders.  
Rather, he contends that such are manifestations of an 
undiagnosed illness due to his service in the Persian Gulf, and 
that he should be compensated for such under 38 U.S.C.A. § 1117.

According to the in-service treatment records, there are no 
complaints or treatment of shortness of breath or chest pains 
during service.  The Veteran's June 1991 separation examination 
does not indicate any abnormal conditions symptomatic of 
shortness of breath or chest pains.  See Separation examination, 
dated June 1991.

In April 2008, the Board remanded these issues for further 
development, namely, to determine whether the Veteran's symptoms 
of shortness of breath and chest pains were related to his 
experience in the Persian Gulf War during service.

The Veteran underwent a VA examination in July 2008 where he 
reported occasional shortness of breath since 1991.  It was 
described as short-lived, not associated with exertion, and 
present without any other respiratory or cardiac symptoms.  They 
were more frequent with stressors and have not changed over time.  
The Veteran also reported chest pain since about 1993 and 
described a sharp, piercing, pointed, right sided chest pain, 
"like an electrical join."  It was fleeting, resolved 
spontaneously, and was also not related to any cardiac or 
pulmonary symptoms.  The Veteran had a complete cardiac work-up 
which had been essentially negative.  The VA examiner opined that 
the Veteran's shortness of breath was subjective, not associated 
with exertion, but associated with anxiety.  His shortness of 
breath, therefore, could be attributed to his anxiety disorder.  
The  examiner also concluded the Veteran's chest pain was a 
fleeting, non-pulmonary, non-cardiac sensation.  It was not 
musculoskeletal, nor was it related to any specific neurologic 
pathway or complex.  It was not likely to be part of "an 
unexplained illness."  It was simply a fleeting sensation which 
he would get.

Based on the evidence of record, the shortness of breath has been 
attributed to a competent medical diagnosis, specifically, 
anxiety, therefore it is not the case that the claimed disability 
is unattributable to any known clinical diagnosis by medical 
experts.  In addition, the VA examiner in July 2008 concluded 
that the Veteran's chest pains were not undiagnosed illnesses and 
had not been manifested to a degree of 10 percent or more.  
Service connection is therefore not warranted on the basis of an 
undiagnosed illness, regardless of whether the Veteran is 
considered to have had service in the Southwest Asia Theater 
during the Persian Gulf War.  

Upon careful review of the evidence, it is found that direct 
service connection for shortness of breath and chest pains has 
also not been established.  The Veteran has described instances 
of shortness of breath and chest pains, however, there is no 
objective indication in the service treatment records that either 
was present in service.  There was also no objective evidence 
relating such symptoms to service nor was any present to a 
compensable degree within one year after service.

To the extent that the Veteran may be contending that he has had 
shortness of breath and chest pains since service constitutes an 
assertion of continuity of symptomatology (see 38 C.F.R. § 
3.303), his contention is still outweighed by the July 2008 VA 
medical opinion that his shortness of breath was related to 
anxiety.  The Veteran is not service connected for a separate 
anxiety disorder.

The July 2008 VA medical opinion stated the chest pains were not 
part of an undiagnosed illness.  Furthermore, the United States 
Court of Appeals for Veterans Claims (Court) has held that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

The Board notes the Veteran has been diagnosed with generalized 
anxiety disorder due to a medical condition.  See VA treatment 
record, dated January 2003.  The Board also acknowledges the 
Veteran is service connected for posttraumatic stress disorder 
(PTSD) at 100 percent disabling, effective August 16, 2004, 
wherein his PTSD diagnosis included anxiety symptoms.

The Board is cognizant that the Veteran contends that he has 
shortness of breath and chest pains that are attributable to 
service.  The Veteran is competent to comment on his symptoms.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as the etiology of his shortness of breath and 
chest pains and his views are of no probative value.  And, even 
if his opinion was entitled to be accorded some probative value, 
it is far outweighed by the detailed opinion provided by the 
medical professional who reviewed the Veteran's claims file and 
provided the reasons for his opinion.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The evidence reflects that they were not manifested in service 
and that it is unrelated to any incident of service origin, 
including undiagnosed illnesses.  Therefore, the Board finds that 
the preponderance of the evidence is against the claims, and the 
appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to service connection shortness of breath, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for chest pain, to include as 
due to undiagnosed illness, is denied.

REMAND

Unfortunately, a remand is required in this case as to the issue 
of service connection for pain in legs and arms, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

According to a February 1999 Gulf War Study record, Dr. S. M. 
Adkins, reports that based on the Veteran's symptomatic history, 
which included myalgias and arthralgias ("worse in his left leg 
than his right..."), a diagnosis of chronic fatigue 
syndrome/fibromyalgia was "discussed" with the Veteran.  A 
physical examination revealed the musculoskeletal system had no 
evidence of "effusion or synovitis" and the "[d]olorimeter 
exam for fibromyalgia tender point were negative for 18 of 18."  
See Dr. S. M. Adkins Gulf War Study, dated February 1999.

Based on the possibility of a fibromyalgia diagnosis, the Board 
remands this matter for a VA examination to determine whether or 
not the Veteran's symptoms are related to fibromyalgia and his 
service in the Gulf. 

During the July 2008 VA examination, the Veteran described muscle 
tightness without pain or cramping.  He stated it was unilateral 
and in the legs close to the groin.  He added that it was present 
when he would awaken and was not associated with exercise.  It 
did not occur every day but tended to occur randomly.  There were 
no parasthesias or dysesthesias.   Physical examination revealed 
that the Veteran's knees had good range of motion and no effusion 
or edema.  While there were  reported symptoms of fibromyalgia 
such as diarrhea, constipation, depression, and anxiety, the 
examiner determined the Veteran did not meet all the criteria for 
fibromyalgia as set forth by the American College of Rheumatology 
as he did not have any of the 18 specified trigger points. 

The VA examiner further opined that the muscle pain that had been 
described was  most likely positional from sleep.  There was no 
examination evidence of any muscle disorder, and laboratory 
findings were said to be consistently negative on multiple 
repeats since 1993.  Importantly, the VA examiner determined that 
there was no evidence of an unexplained illness related to his 
symptom. 

As stated above, one of the signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic multi-symptom 
illness include sleep disturbances.  38 U.S.C.A. §§ 1117, 1118 
(West 2002); 38 C.F.R. § 3.317 (2010).  Therefore, a remand is 
necessary for clarification as to whether the Veteran's arm and 
leg pain as a result of his sleep position qualifies as sleep 
disturbance under 38 C.F.R. § 3.317.  Id. 

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  The RO/AMC shall arrange for the July 
2008 VA examiner, if available, to provide 
an addendum to the prior opinion.  The 
claims file and a copy of this Remand must 
be made available to the examiner for 
review, and the examination report should 
reflect that such a review was made.

The examiner must specifically address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the positional sleep condition which led 
to the Veteran's claimed pain in arms and 
legs qualifies as a sleep disturbance 
pursuant to 38 C.F.R. § 3.317.

A further VA medical examination is not 
necessary in order to provide the 
requested opinion unless the July 2008 VA 
examiner, or another qualified examiner,  
deems another examination necessary to 
render the opinion requested.  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
evidence of record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


